Citation Nr: 1608276	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  06-36 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.



ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The Veteran served on active duty from February 1963 to January 1967.  He died in May 2004.  The appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals  (Board) from May 2005 rating and administrative decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which in pertinent part, denied service connection for the cause of death and entitlement to DIC under 38 U.S.C.A. § 1318.  In October 2010, the case was remanded for further development.  

The Board notes that the appellant had been represented by the Arizona Department of Veteran's Affairs (ADVA).  However, ADVA withdrew its representation in March 2015, noting that the appellant is now living in Mississippi.  

The Board also notes that in a January 2015 decision, the agency of original jurisdiction (AOJ) denied dependency and indemnity compensation under 38 U.S.C.A. § 1151.  However, it appears that the AOJ sent this decision to the appellant's old address in Arizona rather than her current address in Mississippi.  Consequently, the AOJ should ensure that the appellant receives appropriate notice of this decision at her current address.   
 

FINDINGS OF FACT

1. The Veteran died in May 2004; the death certificate lists sepsis as the immediate cause of death, with end stage renal disease and cardiomyopathy listed as contributing causes.  

 2.  Sepsis, end stage renal disease and cardiomyopathy were first demonstrated long after service and are not etiologically related to service, any service connected disability, or medications taken for any service-connected disability.

3.  The Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding his death, nor was he rated totally disabled continuously since his release from active duty and for at least 5 years immediately preceding his death, nor was he a former prisoner of war (POW).


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).

2.  The criteria for entitlement to DIC benefits under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Service connection for the cause of the Veteran's death

Initially, the Board would like to express that it is sympathetic toward the appellant's claims and is deeply appreciative of the Veteran's service.  Unfortunately, the Board is ultimately bound by the laws passed by Congress, and this decision is dictated by the relevant statutes and regulations. The Board is therefore without authority to grant the benefits sought in this case.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, a causal connection must be shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id. There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  In such a situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran died in May 2004.  His death certificate lists sepsis as the primary cause of death with end stage renal disease and cardiomyopathy as contributing causes.  At the time of the Veteran's death, service connection was in effect for right ankle strain with traumatic arthritis, heel spur, and plantar fasciitis, rated as 40 percent disabling; bilateral orbital fractures with right eye blindness and aphakia, rated as 30 percent disabling; left ankle traumatic arthritis with heel spur and plantar fasciitis, rated as 20 percent disabling; chronic right knee strain, rated as 10 percent disabling; chronic left knee strain, rated as 10 percent disabling; and distal left ring finger amputation, rated as noncompensable. The combined disability rating, including a bilateral factor of 6.1 percent, was 80 percent.  

Also, at the time of death, service connection claims for heart disease and pulmonary fibrosis on the basis of in-service tobacco use or nicotine dependence were pending (appeals to the Board were not perfected in relation to these claims).  

The appellant has primarily contended that the medications the Veteran took for his service-connected disabilities damaged his kidneys and caused his renal failure.  Additionally, the appellant's representative has asserted that exposure to Agent Orange in Vietnam caused disabilities that should have been subject to service connection (i.e. diabetes and coronary artery disease) and that in turn, these disabilities caused his cardiomyopathy.  

Moreover, the representative has argued that the Veteran was exposed to harmful smoke and discharge of artillery during service, which "started him down the slippery slope ending in end stage kidney disease and cardiomyopathy.  

At the outset, the evidence does not tend to indicate that any of the Veteran's service-connected disabilities directly caused or contributed to cause his death.  In this regard, these disabilities are all orthopedic in nature and are not shown to have affected any vital organ and there is no medical evidence of record that even suggests that they directly caused or contributed to cause death.  Also, neither the appellant nor her representative has made any such allegation.   

Additionally, the evidence does not tend to indicate that any of the conditions or diseases listed on the death certificate as causing or contributing to cause the Veteran's death (i.e. sepsis, end stage renal disease and cardiomyopathy) or any of the other diseases claimed as service-related by the Veteran or his representative in the course of this appeal (i.e. diabetes, coronary artery disease/heart disease, hypertension and pulmonary fibrosis) were manifest during service or were otherwise directly related to service.  

Additionally, COPD, which has been linked to the death (as explained below) is also not shown to have been manifest in service or otherwise related to service.  In this regard, the service treatment records do not show any findings pertaining to any actual problems with cardiovascular function, kidney function, pulmonary function, endocrine function or sepsis and also do not show any indication of abnormal blood sugar findings.  A March 1963 radiologist's note does show that the Veteran had an apparent positive tuberculosis skin test and that it was thought he could potentially have a bilateral lower lobe lung nodule.  However, the chest X-ray performed by the radiologist showed that the heart and lungs were within normal limits, providing evidence against this claim, there are no subsequent service treatment records tending to indicate that the Veteran was suffering from any chronic pulmonary problems and at his January 1967 separation examination, the lungs and chest were found to be normal, chest X-ray was negative and the only medical defect found was defective vision corrected by lenses.  

Similarly, post-service medical records do not indicate manifestation of any chronic heart, renal, lung, or endocrine disability until many years from service.  In this regard, pertinent medical histories contained in these records tend to show that the Veteran first suffered a myocardial infarction in 1981, after which he had a catheterization and coronary artery bypass surgery in 1982.  He had a second heart attack in 1991 followed by a second coronary artery bypass graft surgery and in 1998 he developed congestive heart failure requiring hospital treatment.  Also, the records indicate that diabetes was diagnosed in approximately 1982.  

Additionally, the records show that the Veteran had a significant history of respiratory problems, apparently dating back to the early 1980s, including treatment for lung polypectomy during the mid-1980s and assignment of diagnoses of reactive airway disease and COPD, (with no indication that either disease was present prior to the 1980s).  He was also noted to have diffuse pulmonary fibrosis and evidence of old granulomatous disease on a June 1997 chest X-ray, was treated for bronchopneumonia in 1998 and was noted to have hemoptysis suggestive of left lung consolidation or mass in December 2002, based on a CT scan.  Further, acute and chronic renal failure was diagnosed in approximately 2002, as was sleep apnea, with the Veteran reporting trouble sleeping since 1994.  

Thus, in sum, neither the conditions nor diseases listed on the death certificate nor any of the other diseases claimed as service-related by the appellant or her representative during the course of this appeal (i.e. diabetes, coronary artery disease/heart disease and pulmonary fibrosis) were manifest during service or for many years thereafter.   Additionally, there is no medical evidence even suggesting a direct relationship between any of these conditions or diseases and the Veteran's military service.  Moreover, under VA law, disability due to smoking and/or nicotine dependence may not be considered service related.  Thus, to the extent cigarette smoking caused or contributed to cause the Veteran's death, it does not provide a basis for awarding service connection for the cause of death.     

In regard to the representative's assertion concerning Agent Orange exposure, had he served in the Republic of Vietnam during the Vietnam War, he would be presumed to have been exposed to herbicides (e.g. Agent Orange) and would have qualified for presumptive service connection for diabetes and coronary artery disease.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309.  However, there is no indication that the Veteran had any such service.  In this regard, his DD-214 indicates that he was not awarded the Vietnam Service Medal (which would have at least indicated service in the vicinity of Vietnam) and his service personnel records show that he was stationed only in the continental United States and in Hawaii, with all service time accounted for.  A National Personnel Records Center (NPRC) review also showed no indication of any Vietnam service.  

Additionally, neither the appellant nor the former representative has presented any specific allegation of Vietnam service; rather the representative simply requested that the Veteran's personnel records be obtained to check whether they showed any such service.  Moreover, there is no evidence or allegation tending to indicate any non-Vietnam related exposure to herbicides during service.  Accordingly, there is no basis for finding that any of the diseases suffered by the Veteran, including diabetes and coronary artery disease, were related to in-service herbicide exposure.  

In regard to the representative's assertion that the Veteran was exposed to harmful smoke and discharge of artillery during service, which "started him down the slippery slope ending in end stage kidney disease and cardiomyopathy", there is no medical evidence even suggesting a relationship between any artillery smoke to which the Veteran was exposed and his end stage kidney disease and/or cardiomyopathy or to the conditions, which the medical evidence indicates to have led to these diseases, such as diabetes, coronary artery disease, hydronephrosis due to prostatism and neurogenic bladder.  Moreover, as a layperson, without any demonstrated, specialized knowledge concerning the nature and etiology of kidney disease or cardiomyopathy, the representative is not competent to provide an opinion pertaining to the etiology of such diseases.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   Accordingly, the weight of the evidence is against a finding that the Veteran's death causing cardiomyopathy and/or end stage renal disease was related to service.  
 
Regarding the appellant's assertion that the Veteran's renal failure resulted from the medications taken for his service connected disabilities, a September 2003 VA discharge summary shows that the Veteran had received inpatient hospital treatment for congestive heart failure secondary to his ischemic cardiomyopathy and that he was also suffering from chronic renal failure, probably secondary to neurogenic bladder, diabetes and hypertension.  The physician explained that the VA treatment records showed that the Veteran was initially noted to have Naprosyn induced renal insufficiency and that Naprosyn had been used to treat the Veteran's service connected knee strain and left ankle traumatic arthritis.  However, the Naprosyn was discontinued after the insufficiency became manifest and a subsequent renal consultation indicated that the condition had resolved with "BUN and creatine in the normal range."  Subsequently, development of further renal disease occurred in the face of cardiomyopathy and hydronephrosis due to prostatism and the cardiomyopathy was noted to be due to the Veteran's coronary artery disease status post the 2 coronary artery bypass surgeries.  The physician noted that the disability of renal failure and cardiomyopathy was foreseeable as the Veteran had severe coronary artery disease and resulting cardiomyopathy, which in its natural course would worsen over time.  The renal disease was also predicted to worsen with the Veteran's hydronephrosis and lack of diabetic control.  Additionally, the physician noted that before his death, the Veteran had a cerebrovascular accident and was required to be intubated for pneumonia, likely related to his COPD, which likely contributed to his death.   

In sum both the documentation in the VA treatment records and the specific opinion of the October 2014 VA physician weigh against a finding that the medications the Veteran took for his service-connected disabilities caused  or contributed to cause his death or death-causing renal failure.  The Board is cognizant that the October 2014 physician did find that the medications less likely than not contributed to the renal failure, thus indicating they may have made some non-significant contribution.  However, the Board finds that any such non-significant contribution cannot be considered as "contributing substantially or materially" to death within the meaning of the controlling regulation, 38 C.F.R. § 3.312(c)(1).   In this regard, the Board construes the full, above-referenced sentence contained in 38 C.F.R. § 3.312(c)(1) (In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death) conjunctively, in keeping with recent VA interpretation.  See e.g.  Salberg v. McDonald, 610 Fed. Appx. 973 (Fed. Cir. 2015).  

Additionally, there are no medical opinions of record to the contrary (i.e. an opinion tending to indicate that the medications in question did cause or contribute significantly to the Veteran's death).  

In her March 2006 notice of disagreement, the appellant asserted that a private treating physician, Dr. SZQ, opined sometime prior to the Veteran's death that the medication he took for his service-connected disability "would contribute to kidney failure which would lead to his demise."  However, a November 2003 assessment by this physician shows no finding that any medication use had had a negative impact on renal function.  Rather, the physician simply diagnosed the Veteran chronic renal failure, end-stage renal disease, and noted that had a history of diabetes, coronary artery disease, bladder obstruction with subsequent placement of suprapubic catheter and hypertension.  Thus, in the absence of any documented, written conclusion by Dr. SQZ that the medications the Veteran had taken for his service-connected disabilities had actually contributed to his ultimate kidney failure, the Board does not find the appellant's assertion accurate.  In this regard, the Board is not questioning the appellant's honesty but is recognizing the difficulty in fully understanding a medical specialist's statement and the difficulty in accurately recalling such a statement approximately two years after it was made (e.g. Dr. SQZ could have simply indicated that the medications the Veteran was taking for his service-connected disabilities could potentially pose a risk of permanent kidney damage).  

In this regard, it is important for the appellant to understand that the post-service treatment records, which are highly detailed, provide particularly negative evidence against this claim. 

Finally, although the appellant has independently asserted that there was a relationship between the Veteran's death and the medications he took for his service-connected disabilities, as a layperson, without any specialized knowledge concerning the etiology of renal failure, she is not considered competent to render an opinion on such a potential relationship.  Consequently, the Board is unable to afford this assertion any probative value.  See e.g. Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board empathizes with the appellant's loss of the Veteran and with the effort she has made to obtain compensation in relation to his death.  However, it is bound to apply the controlling regulations to the evidence of record.  In this case, because neither a service connected disability nor the medications taken for a service-connected disability are shown to have caused or contributed to cause the Veteran's death, the preponderance of the evidence is against this claim and it must be denied.  38 C.F.R. § 3.312; Alemany, 9 Vet. App. 518 (1996).  

B.  Compensation under 38 U.S.C.A. § 1318

Even if the Veteran's death is not due to a service-connected disability, dependency and indemnity compensation is payable to a surviving spouse where it is shown that the Veteran's death was not the result of willful misconduct, and he (1) was continuously rated totally disabled based on service connected disability for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) was a former prisoner of war who died after September 30, 1999, and had service connected disability continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22.

At the time of the Veteran's death he was service-connected for right ankle strain with traumatic arthritis, heel spur, and plantar fasciitis, rated as 40 percent disabling; bilateral orbital fractures with right eye blindness and aphakia, rated as 30 percent disabling; left ankle traumatic arthritis with heel spur and plantar fasciitis, rated as 20 percent disabling; chronic right knee strain, rated as 10 percent disabling; chronic left knee strain, rated as 10 percent disabling; and distal left ring finger amputation, rated as noncompensable.  The combined disability rating, including a bilateral factor of 6.1 percent, was 80 percent.  Effective May 30, 1997, he was assigned a total disability rating based on individual unemployability due to service-connected disability (TDIU). 

Based upon the foregoing, it is clear that the Veteran had not been rated totally disabled for a continuous 10 year period prior to his death and was not continuously rated totally disabled for a period of five years of more from the date of his discharge from active duty.  In addition, there is no evidence showing the Veteran was a former prisoner of war.  Accordingly, the Board does not have a basis for awarding compensation under 38 U.S.C.A. § 1318 and this claim must be denied as a matter of law.  38 C.F.R. § 3.22; See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These duties are not applicable to the claim for compensation under 38 U.S.C.A. § 1318 because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.
 
For claims for service connection for the cause of a Veteran's death, VCAA notice must be tailored to the claim.  The notice should include (1) a statement of the disabilities, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a Veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a Veteran's death based on a disability not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In regard to appellant's claim for service connection of the cause of the Veteran's death, VA provided VCAA notice to the appellant in a letters sent in July 2004 and March 2011.  Although these notices did not include a statement of the disabilities for which the Veteran was service-connected at the time of his death, notice of these disabilities was provided in the initial rating decision and also in the Board's October 2010 remand and the case was subsequently readjudicated by the February 2015 supplemental statement of the case.  Additionally, through her contentions, the appellant has exhibited actual knowledge of these disabilities.  Thus, the Board finds that the appellant was not prejudiced by omission of their listing in the notice letters and that no further notice is required.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The service treatment records, service personnel records, post-service VA medical records, post-service private medical records and Social Security Administration (SSA) records are associated with the claims file.  Also, pursuant to the October 2010 remand, the agency of original jurisdiction (AOJ) requested that the appellant provide releases of information so that the AOJ could attempt to obtain records from Sunrise Community Hospital and Dr. SQZ.  However, the appellant did not provide these releases and the AOJ was unable to make these requests.  Accordingly, the AOJ met its duty to assist in relation to these actions.  See 38 C.F.R. § 3.159(c)(1); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Additionally, pursuant to the remand, the AOJ contacted the appellant to clarify whether she wished the American Legion to represent her (as they had submitted some information on her behalf) rather than the ADVA but did not receive a response.  Consequently, the AOJ appropriately continued to recognize ADVA, the representative of record, until they withdrew representation in March 2015 due to the appellant having moved to Mississippi.  Accordingly, the AOJ also met its duty to assist in relation to this action.  
 
Additionally, the AOJ arranged for the October 2014 VA medical opinion, which appropriately addressed the appellant's contention that the medications the Veteran took for his service-connected disabilities caused or contributed to cause his death.  Additionally, medical opinions were not required in relation to the other contentions advanced (i.e. that the Veteran's death was related to Agent Orange exposure and/or related to exposure to artillery smoke), as the Veteran is not shown to have been exposed to Agent Orange and there is no competent evidence, which even suggests that the diseases that caused or contributed to cause his death were in any way related to artillery smoke in service.  Instead, the representative, a layperson, simply provided a bare assertion that such was the case.  Such a bare assertion has generally been held insufficient to trigger the provision of a VA medical as this would result in medical examinations or opinions addressing all of the theories of entitlement advanced being "routinely and automatically" provided to all appellants claiming service connection.  See e.g. Waters v. Shinseki, 601 F.3d at 1277 (Notably, Waters specifically addresses general service connection claims but its general logic appears applicable in the context of a claim for service connection for the cause of death).  See De La Rosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim.   Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist.  Consequently, the Board will proceed with issuing its decision.  
ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A.  § 1318.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


